Citation Nr: 1547671	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  13-29 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from August 1971 to February 1975 and from October 1980 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in which the RO denied the Veteran's petition to reopen the previously denied claim, finding that no new and material evidence had been submitted.  

The Board notes that regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim of service connection for a psychiatric disorder as a claim to reopen.

The Veteran testified before the Board at a hearing at the RO in August 2015.  A transcript of the hearing has been associated with the Veteran's claims file.

(The decision below addresses the Veteran's petition to reopen a previously denied claim of service connection for a psychiatric disorder.  The underlying service connection issue is addressed in the remand that follows the decision.)



FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for a psychiatric disorder.  The Veteran did not appeal that decision.

2.  Evidence received since the December 2003 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a psychiatric disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A December 2003 rating decision that denied the Veteran's petition to reopen a previously denied claim of service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).

2.  Since the prior final denial of the claim of service connection for a psychiatric disorder, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed his original application for service connection for a psychiatric disorder in March 1982, which the RO denied in October 1982.  The Veteran has attempted to reopen this claim on multiple occasions, most recently in July 2003; the RO issued a rating decision in December 2003 in which it again declined to reopen the previously denied claim.  In so doing, the RO found that the Veteran had not established that his current psychiatric diagnosis was etiologically linked to service.  This decision was not appealed and therefore became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).  In February 2008, the Veteran again sought to reopen his claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial of the claim for service connection for a psychiatric disorder was the December 2003 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran now asserts that he has a psychiatric disorder that began in or is otherwise related to service.  In particular, the Veteran contends that he began experiencing symptoms of a psychiatric disorder during his second period of service and that those symptoms have continued to the present.  As a result, the Veteran contends that service connection for a psychiatric disorder is warranted.

Evidence of record in 2003 included the Veteran's service treatment and personnel records, review of which reflects that he was evaluated in December 1981 for administrative separation based on a diagnosis of personality disorder.  No diagnosis of an acquired psychiatric disorder is present in the service treatment records, and the Veteran was found to be normal psychiatrically at his February 1982 separation medical examination.  Post-service medical records documented that the Veteran had sought treatment on multiple occasions for psychiatric complaints and had reported on many such occasions that his difficulties began in service; however, none of these records offered an etiological opinion linking any diagnosed psychiatric disorder with the Veteran's service.  

Relevant evidence added to the record since the RO's December 2003 denial includes records of treatment he has received from VA and private treatment providers since that date, including in particular a July 2008 statement in which the Veteran's private treatment provider opined that he believes the Veteran's current psychiatric problems stem, at least in part, from his experiences during his second period of service.  As such, the Board finds that the evidence, in the form of the July 2008 private treatment provider's statement, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.

In this regard, the Board notes that, at the time of the December 2003 rating decision, the RO denied the Veteran's claim for service connection in part because he had not established that his psychiatric disorder was related to service.  Prior to the receipt of the above-identified evidence, the RO had not received or reviewed medical evidence supporting the Veteran's contention that his current psychiatric complaints are etiologically linked to his service.  Newly submitted evidence, however, directly addresses a fact that had been unestablished at the time of the December 2003 denial-the possibility that the Veteran's current psychiatric problems may be related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran has provided evidence suggesting that his current psychiatric disorder may be related, at least in part, to his experiences during service.  The Board thus finds that the evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim of service connection for a psychiatric disorder have been met.


ORDER

New and material evidence to reopen a claim of service connection for a psychiatric disorder has been received; to this limited extent, the appeal of this issue is granted.


REMAND

In light of the Board's conclusion that the claim for entitlement to service connection for a psychiatric disorder is reopened, the claim must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

As noted above, service treatment records reflect that the Veteran was seen in the Mental Health Clinic on multiple occasions in 1981 and was recommended for administrative discharge in December 1981 subsequent to a diagnosis of personality disorder.  However, at his February 1982 separation medical examination, he was found to have a normal psychiatric system, and he made no psychiatric complaints on his separation report of medical history.  He has been treated on multiple occasions, including multiple inpatient hospitalizations, for psychiatric symptoms in the years since service, and has been assigned multiple diagnoses by his treatment providers.  In that connection, the Board notes that he was assigned a diagnosis of a "personality pattern disorder" in January 1984 and personality disorder in July 1989, July 1997, and May 2000.  He was diagnosed with dysthymia during hospitalizations in October 1986 and October 1992 and was assigned a major depression diagnosis at multiple treatment visits from 1995 through 2000, as well as at more recent treatment visits in 2003 and 2004.  Records from 2010 through 2013 document a primary diagnosis of major depressive disorder, with notations that the Veteran displayed "borderline traits" and had a "history of borderline."  The Veteran has contended on multiple occasions, including at his August 2015 hearing before the undersigned Veterans Law Judge, that he has experienced psychiatric symptomatology since his second period of service.

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  He, however, cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of a psychiatric disability such as depression or dysthymia.  Id.

Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain VA examination and medical nexus opinion regarding the etiology of the Veteran's claimed psychiatric disorder.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for psychiatric disorder.  38 U.S.C.A. § 5103A (West 2014).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified psychiatrist, who must review the Veteran's claims file and his assertions and provide a diagnosis for each psychiatric disorder the Veteran current experiences.  For each diagnosis assigned, the examiner must offer a well-reasoned etiological opinion as to whether the disorder is directly linked to his time on active duty.  The Veteran's in-service diagnosis of personality disorder, as well as his multiple post-service psychiatric complaints and diagnoses, as well as the July 2008 private physician's statement and the Veteran's contentions regarding continuity of symptomatology, must be discussed in the context of any negative opinion.

The Board further notes that the Veteran's service treatment records reflect multiple treatment visits at the Mental Health Clinic throughout 1981; however, no detailed records of those appointments are of record.  As service mental health records may be stored separately from other treatment records, on remand the AOJ must make all appropriate efforts need to obtain any outstanding mental health records from Moody Air Force Base. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate records repositories, to include the National Personnel Records Center, and search for any outstanding service treatment records, to specifically include mental health records created at the Moody Air Force Base Mental Health Clinic in 1981.

2.  Schedule the Veteran for VA psychiatric examination and advised that failure to appear for any examination, without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2015).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  

A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and assign a diagnosis for each psychiatric disorder the Veteran currently experiences. For each such diagnosis assigned, the examiner must provide a well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is related to his active military service.  In rendering these opinions, the examiner must consider the Veteran's documented history and contentions and must specifically discuss the in-service diagnosis of personality disorder and the post-service diagnoses of multiple psychiatric disabilities.  The examiner must also discuss the Veteran's contentions concerning the in-service onset of psychiatric symptoms of depression and suicidality, as well as the July 2008 private physician's statement, in the context of any negative opinion.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


